Case 2:17-cv-01649-JFC Document 35-1 Filed 03/29/19 Page 1 of 6




                     EXHIBIT A
         Case 2:17-cv-01649-JFC Document 35-1 Filed 03/29/19 Page 2 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 GERTRUDE MAE FLYNN, individually and                  Case No. 2:17-cv-01649-JFC
 on behalf of all others similarly situated,
                                                       Judge Joy Flowers Conti
                        Plaintiff,

        v.

 AIMBRIDGE HOSPITALITY, LLC,

                        Defendant.


          DECLARATION OF R. BRUCE CARLSON IN SUPPORT OF
    UNOPPOSED MOTION FOR REASONABLE ATTORNEYS’ FEES AND COSTS

       1.      I am a partner in the law firm of Carlson Lynch, LLP (hereinafter, “Carlson

Lynch”). I submit this Declaration in support of an application for an award of attorneys’ fees and

costs, in connection with services rendered to the settlement class by Carlson Lynch.

       2.      The compensation for services rendered by Carlson Lynch in this case has been

wholly contingent on the success of this litigation.

       3.      Attached hereto as Exhibit A is a spreadsheet reflecting the hours spent by my firm

working on this case from inception to date, and a list of unreimbursed expenses my firm has

incurred in connection with the prosecution of this action. These expenses are reflected in the

books and records of this firm maintained in the ordinary course of business. These books and

records are prepared from expense vouchers and check records and are an accurate record of the

expenses incurred.

       4.      All the hours reflected in Exhibit A were reasonable and necessary to the

prosecution of this case.

       5.      None of the time included in Class Counsel’s fee application is for any work that

has been done in connection with the application for fees.
         Case 2:17-cv-01649-JFC Document 35-1 Filed 03/29/19 Page 3 of 6




Under penalty of perjury, I declare that the above statements are true and correct.

Executed at Pittsburgh, Pennsylvania this 29th day of March, 2019.



                                                     /s/ R. Bruce Carlson
                                                     R. Bruce Carlson
Case 2:17-cv-01649-JFC Document 35-1 Filed 03/29/19 Page 4 of 6




                EXHIBIT A
          Case 2:17-cv-01649-JFC Document 35-1 Filed 03/29/19 Page 5 of 6




                               FLYNN V. AIMBRIDGE HOSPITALITY, LLC

                                                  TIME REPORT

  Firm Name:                  Carlson Lynch, LLP

  Reporting Period:           Inception to date

  Categories:                 1. Investigations
                              2. Discovery
                              3. Pleadings, Briefs and Pretrial Motions (including Legal Research)
                              4. Court Appearances, including preparation
                              5. Settlement
                              6. Litigation Strategy, Analysis and Case Management

                                                                                  CURRENT
ATTORNEY OR                                                             TOTAL               TOTAL
                          1          2      3         4       5    6               HOURLY
PARALEGAL*                                                              HOURS             LODESTAR
                                                                                    RATE
R. Bruce Carlson      26.5       0       9.75     0       2.0     6.5   44.75     $650    $29,087.50
(P)
Kelly K. Iverson      0          5.25    14.5     2.75    13.0    6.0   41.5      $500          $20,750.00
(P)
Kevin Abramowitz      0          0       6.0      0       0       2.0   8.0       $425          $3,400.00
(A)
Bryan A. Fox (A)      0          0       16.4     0       0       0     16.4      $400          $6,560.00
Paralegals            15.5       1.0     0        0       0       3.7   20.2      $175          $3,535.00
TOTAL:                                                                  130.85                  $63,332.50

  *(P) = Partner
    (A) = Associate
   (PL) = Paralegal
        Case 2:17-cv-01649-JFC Document 35-1 Filed 03/29/19 Page 6 of 6




                      FLYNN V. AIMBRIDGE HOSPITALITY, LLC

                                    EXPENSE REPORT

Firm Name:          Carlson Lynch, LLP

Reporting Period:   Inception to date

         EXPENSE                   AMOUNT
 Filing Fee                           $400.00
 Service                               $79.50
 Notice (Website Purchase,            $500.00
 Website Design, Mailings)
 TOTAL                                   $979.50
